JOHNSON, Justice,
concurring, dissenting, and concurring in the result.
I concur in all of the Court’s opinion, except parts V and VI.
I dissent from part V, because I conclude that the apportionment has the same defect as the apportionment in Weygint v. J.R. Simplot Co., 123 Idaho 200, 846 P.2d 202 (1993). As in Weygint, in apportioning the disability caused by non-medical factors, the Commission apparently applied the formula from Carey v. Clearwater County Rd. Dep’t, 107 Idaho 109, 118, 686 P.2d 54, 63 (1984).
I concur in the result of part VI. In my view, we should not predicate the Commission’s power to consolidate by reference to I.R.C.P. 42(a). Workers’ compensation cases are not civil proceedings. Swanson v. Kraft, Inc., 116 Idaho 315, 322, 775 P.2d 629, 636 (1989).